                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


RENEE TAYLOR-REEVES,

               Plaintiff,                            Case No. 17-cv-05416

               v.

MARKETSTAFF, INC.,                                   Judge John Robert Blakey

               Defendant.



                      MEMORANDUM OPINION AND ORDER

       Plaintiff Renee Taylor-Reeves, proceeding pro se, sues Defendant Marketstaff,

Inc. for retaliation under Title VII, 42 U.S.C. § 2000e, et seq. (Count I).                  [63].

Defendant moves to dismiss Plaintiff’s Amended Complaint, pursuant to Federal

Rule of Civil Procedure 12(b)(6). [65]. For the reasons explained below, this Court

grants Defendant’s motion.

I.     Background 1

       A.      The Complaint’s Allegations

       Defendant operates a human resource staffing business in Illinois. [63] ¶¶ 8,

17. Plaintiff—an African-American female—began working for Bright Start Child

Care & Preschool, Inc. (Bright Start) on August 20, 2013 as an instructor. Id. ¶¶ 11,

19, (Ex. 4). According to Plaintiff, Defendant hired her for this position. Id. ¶ 19.


1 This Court takes the following facts from Plaintiff’s Amended Complaint, [63], documents attached
to the Amended Complaint, and documents central to the Amended Complaint and to which the
Amended Complaint refers. Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).

                                                1
        On April 29, 2015, Plaintiff contacted an unnamed “agent” of Defendant to

report that she felt ill and may have contacted strep throat, and thus would not be

able to work the next day because she had scheduled a doctor’s appointment. Id. ¶¶

35, 37. At this time, two non-African-American teachers “were already out” due to

strep throat. Id. ¶ 36. Defendant’s agent requested that Plaintiff come in to work

the next day and told Plaintiff that she could go to her doctor’s appointment later in

the day. Id. ¶ 38.

        Plaintiff reported to work the next day, April 30, 2015, and became

increasingly ill while in the classroom. Id. ¶¶ 37, 39. Therefore, she sent Defendant’s

agent a note requesting permission to leave work early so that she could see a doctor

immediately. Id. ¶ 39. According to Plaintiff, the agent responded with a written

message on the back of the note: “do what you need to do.” Id. ¶ 40. Plaintiff

subsequently left work to go see a doctor. [63] (Ex. 6).

        Plaintiff’s complaint states that, on April 30, at approximately 11:40 a.m.,

Plaintiff received an email from Defendant informing her that it considered Plaintiff

“resigned” because she left the workplace without permission.                         Id. ¶¶ 21, 41. 2

Plaintiff alleges that Defendant did not terminate the two other non-African-

American teachers absent from work due to strep throat. Id. ¶ 42.




2Plaintiff’s Amended Complaint fails to specify whether Defendant considered her “resigned” on April
30, 2015 or 2016. See, e.g., ¶¶ 37, 41. Because Plaintiff’s retaliation claim fails to allege any protected
activity in which she engaged, as discussed below, this Court finds the exact date of her termination
immaterial to its analysis.

                                                    2
        B.     Procedural History

        In 2016, Plaintiff sued Bright Start in Cook County Circuit Court alleging

sexual harassment, racial discrimination, and retaliation in violation of the Illinois

Human Rights Act. [10] ¶ 4; [10-2]. In July 2017, Plaintiff filed her initial complaint

against both Defendant Marketstaff and Bright Start in this case. [1]. On October

10, 2017, this Court granted Plaintiff’s motion to stay this case in light of the state

court proceedings. [23]. Following a jury trial in state court, the jury reached a

verdict in favor of Bright Start in January 2019. [66-2]. 3

        On March 6, 2019, Plaintiff voluntarily dismissed Bright Start from this case.

[59].   On April 4, 2019, this Court granted Plaintiff leave to file an amended

complaint, but only if Plaintiff’s counsel could do so consistent with his Rule 11

obligations. [60]. Plaintiff’s counsel filed a motion to withdraw on April 17, 2019,

[61], and Plaintiff filed the amended complaint now at issue on April 26, 2019. [63].

This Court granted the motion to withdraw on May 8, 2019, [64], and Defendant filed

the present motion to dismiss, [65], on May 17, 2019.

II.     Legal Standard

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

a complaint must provide a “short and plain statement of the claim” showing that the

pleader merits relief, Fed. R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the

claim “and the grounds upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,



3 This Court takes judicial notice of Plaintiff’s proceedings in state court. See GE Capital Corp. v.
Lease Resolution Corp., 128 F.3d 1074, 1081 (7th Cir. 1997) (“The most frequent use of judicial notice
of ascertainable facts is in noticing the contents of court records.”).

                                                  3
555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also

contain “sufficient factual matter” to state a facially plausible claim to relief—one

that “allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). This plausibility standard “asks for more than a sheer

possibility” that a defendant acted unlawfully. Williamson v. Curran, 714 F.3d 432,

436 (7th Cir. 2013). Thus, “threadbare recitals of the elements of a cause of action”

and mere conclusory statements “do not suffice.” Limestone Dev. Corp. v. Vill. of

Lemont, 520 F.3d 797, 803 (7th Cir. 2008).

       In evaluating a complaint under Rule 12(b)(6), this Court accepts all well-

pleaded allegations as true and draws all reasonable inferences in the plaintiff’s

favor. Iqbal, 556 U.S. at 678. This Court does not, however, accept a complaint’s

legal conclusions as true. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).

III.   Analysis

       Plaintiff alleges that Defendant retaliated against her when it terminated her

for leaving the workplace without permission. [63] ¶ 41. Defendant argues that

Plaintiff fails to state a claim because: (1) the Amended Complaint fails to plead that

Plaintiff engaged in protected activity; (2) Plaintiff did not exhaust her

administrative remedies; and (3) the state court fully litigated her claims at issue in

this case to judgment, and thus res judicata bars this action. This Court agrees with

Defendant and finds that Plaintiff’s retaliation claim fails to allege that she engaged

in any protected activity. In the alternative, this Court also finds that res judicata



                                          4
bars the present action. As such, this Court need not consider Defendant’s exhaustion

argument.

        A.    Plaintiff Failed to Allege Any Protected Activity

        To sufficiently plead a retaliation claim under Title VII, a plaintiff must allege

that she “engaged in statutorily protected activity and was subjected to adverse

employment action as a result of that activity.” Luevano v. Wal-Mart Stores, Inc., 722

F.3d 1014, 1029 (7th Cir. 2013).        Under Title VII, protected activity includes

“participating in a Title VII proceeding or opposing a practice made unlawful by Title

VII.” O’Neal v. City of Chicago, 588 F.3d 406, 409 (7th Cir. 2009) (citing 42 U.S.C. §

2000e-3(a)). Participating in a Title VII proceeding can include making a charge,

testifying, assisting, or participating in any manner in an investigation, proceeding,

or hearing under Title VII. 42 U.S.C. § 2000e-3(a). The Amended Complaint does

not allege that Plaintiff participated in any sort of Title VII proceeding. See generally

[63].   Accordingly, this Court proceeds to consider whether Plaintiff opposed a

practice made unlawful by Title VII.

        When a plaintiff alleges that he or she opposed an unlawful practice, Title VII

requires that the plaintiff “complained about an act that she ‘reasonably believed in

good faith . . . violated Title VII.’” Firestine v. Parkview Health Sys., 388 F.3d 229,

234 (quoting Fine v. Ryan Int’l Airlines, 305 F.3d 746, 752 (7th Cir. 2002) (internal

quotations omitted)). In construing what constitutes a reasonable belief, “[o]nly a

groundless claim ‘resting on facts that no reasonable person possibly could have




                                            5
construed as a case of discrimination’” will not suffice. Firestine, 388 F.3d at 234

(quoting Fine, 305 F.3d at 752).

      Here, this Court finds Plaintiff’s retaliation claim sufficiently “groundless.”

Plaintiff alleges only that Defendant terminated her for leaving the workplace

without permission, even though she requested leave to see a doctor for strep throat.

[63] ¶¶ 35, 39. Simply put, no reasonable person could have considered requesting

leave for strep throat to constitute opposing a discriminatory practice under Title VII,

which prohibits discrimination based upon race, color, religion, sex, and national

origin. 42 U.S.C. § 2000e-2; Hobbs v. Potter, 08 C 3713, 2009 WL 2746824, at *7 (N.D.

Ill. Aug. 27, 2009) (“Opposing or complaining about discrimination through actions

such as filing a grievance with an employer or a complaint with the EEOC may

constitute statutorily protected activity under Title VII but only if it indicates that

the discrimination occurred because of membership in some sort of protected class.”)

(citing Tomanovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006)).

      Plaintiff attempts to insert a race-based element to her retaliation claim by

alleging that Defendant allowed two non-African-American employees to take leave

for strep throat without terminating them. [63] ¶¶ 36, 42. But this allegation still

fails to set forth or otherwise explain any protected activity in which Plaintiff

engaged. Instead, drawing all inferences in her favor, Plaintiff appears to allege that

Defendant discriminated against her in how it applied its sick leave policies to

different employees, based upon race. But such a claim is not before this Court; in

fact, Plaintiff’s Amended Complaint removed this exact race-based discrimination



                                           6
claim, which she pled in her original complaint. See [1] ¶¶ 96−129. Absent any

allegation of protected activity in which Plaintiff engaged, Plaintiff’s Title VII

retaliation claim fails to state a claim. Therefore, this Court dismisses the Amended

Complaint.

      B.     Res Judicata Bars Plaintiff’s Action

      In the alternative to the above finding, this Court finds that the doctrine of res

judicata, or claim preclusion, bars Plaintiff’s retaliation claim.      Illinois claim-

preclusion law, which applies to this analysis, 28 U.S.C. § 1738, has three basic

requirements: “(1) a final judgment on the merits rendered by a court of competent

jurisdiction; (2) an identity of the causes of action; and (3) an identity of parties or

their privies.” Dookeran v. County of Cook, 719 F.3d 570, 575 (7th Cir. 2013) (citing

Nowak v. St. Rita High Sch., 757 N.E.2d 471, 477 (Ill. 2001)). Here, the state court’s

judgment against Plaintiff on January 9, 2019, following a jury trial, satisfies this

first requirement. [66-3].

      As to the second element—the identity of the cause of action—Illinois uses the

“transactional analysis.” Dookeran, 719 F.3d at 575. This approach looks to whether

the claims “arise from a single group of operative facts, regardless of whether they

assert different theories of relief.” Arlin-Golf, LLC v. Vill. of Arlington Heights, 631

F.3d 818, 821 (7th Cir. 2011) (quoting River Park, Inc. v. City of Highland Park, 703

N.E.2d 883, 893 (1998)). The transactional analysis “permits claims to be considered

part of the same cause of action even if there is not a substantial overlap of evidence,

so long as they arise from the same transaction.” Id. Here, a transactional analysis



                                           7
demonstrates that Plaintiff’s state court complaint, [66-1], and Amended Complaint,

[63], arise from a single group of operative—and essentially identical—facts.

      For example, the state court complaint alleges as follows: On April 29, 2015,

Plaintiff told Bright Start’s Assistant Director to inform her that she had strep throat

and could not report to work the next day. Id. ¶ 35. At this time, two other teachers

“were already out” due to strep throat. Id. ¶ 36. The Assistant Director ultimately

requested that Plaintiff come in to work and told Plaintiff she could go to her doctor’s

appointment later that day. Id. ¶ 37. The next day, April 30, 2015, Plaintiff began

feeling increasingly ill, and alleged that the Assistant Director responded “do what

you need to do.” Id. ¶ 39. Later, on April 30 at approximately 11:40 a.m., Plaintiff

received an email from MarketStaff informing her that “she would be considered

resigned” for leaving the workplace without permission.” Id. ¶ 41.

      In short, the two complaints appear to contain copy and pasted allegations

arising out of the same request to attend a doctor’s appointment for strep throat on

August 30, 2015. Compare [63] ¶¶ 35−41 with [66-1] ¶¶ 35−41. In fact, Plaintiff

appears to have simply substituted “agent of Defendant” for Bright Start’s Assistant

Director. Id. And although Plaintiff’s state court complaint brought these allegations

under a race-based discrimination and general “retaliation” theory, rather than a

specific Title VII retaliation theory, [66-1] ¶¶ 63−85, Seventh Circuit law instructs

that such a distinction remains irrelevant provided that the allegations arise from a

single group of operative facts. Arlin-Golf, 631 F.3d at 821; see also, e.g., Dookeran,

719 F.3d at 575−76 (finding plaintiff’s Title VII claims arose from the same basic



                                           8
transaction as the relevant state court proceedings: the denial of his application for

reappointment with his employer).

      With respect to the third element—the parties’ identity or their privities—this

Court finds that privity exists between Defendant and Bright Start. Privity exists

when “there is a commonality of interest between the two entities” and when they

“sufficiently represent” each other’s interests.”       Studio Art Theatre v. City of

Evansville, 76 F.3d 128, 131 (7th Cir. 1996). The Seventh Circuit has explained that

determining privity “is a functional inquiry in which the formalities of legal

relationships provide clues but not solutions.” Bernstein v. Bankert, 733 F.3d 190,

226 (7th Cir. 2012) (quoting Tice v. Am. Airlines, Inc., 162 F.3d 966, 971 (7th Cir.

1998)).

      Here, Plaintiff herself alleges that Defendant and Bright Start worked closely

together such that Defendant had the authority to hire, discipline and evaluate

employees at Bright Start, essentially serving as Bright Start’s human resource

department. [63] ¶¶ 24−25, 30; see also [63] (Ex. 3) (e-mail from Defendant’s Director

of Human Resources directing Plaintiff to contact her, rather than Defendant’s

employees, regarding issues related to her employment); [63] (Ex. 5) (Bright Start

employee handbook issued by Defendant). Given this close relationship, the identical

facts at issue in the prior litigation, and the fact that all of Plaintiff’s claims against

Defendant arise out of her time at Bright Start, this Court finds that Bright Start

and Defendant sufficiently represent each other’s interests such that privity exists

between them. See, e.g., Tartt v. Northwest Cmty. Hosp., 453 F.3d 817, 823 (7th Cir.



                                            9
2006) (finding privity between hospital and anesthesiologist group where group

served as exclusive provider of anesthesiology services at the hospital and “[a]ll of the

claims [plaintiff] alleged against the Hospital arose from his employment with [the

group]”); see also Studio Art Theatre, 76 F.3d at 131 (finding privity in part due to

“close relationship” between company and its president and the “clear congruence of

legal issues”).

       Because this Court finds claim preclusion’s three requirements satisfied,

collateral estoppel bars Plaintiff’s present action. Dookeran, 719 F.3d at 575.

IV.    Leave to Replead

       Although, in general, Rule 15(a) states that trial courts “should freely give

leave [to amend] when justice so requires,” that command can be outweighed by

factors such as “undue delay, bad faith, and futility.” Fish v. Greatbanc Trust Co.,

749 F.3d 671, 689 (7th Cir. 2014). Here, Plaintiff’s allegations do not warrant giving

her leave to replead, as: (1) this Court reminded Plaintiff both in open court and on

the record that her amended complaint, [63], would constitute her last amendment;

(2) this Court granted Plaintiff’s former counsel’s motion to withdraw following its

admonishment to assess the good-faith basis for the matter under Rule 11, [60]; and

(3) any amendment would be futile given that res judicata bars relitigating the state

court case.   As such, this Court dismisses Plaintiff’s Amended Complaint with

prejudice.




                                           10
V.    Conclusion

      For the reasons explained above, this Court grants Defendant’s motion to

dismiss Plaintiff’s Amended Complaint, [65], with prejudice. All dates and deadlines

are stricken. Civil case terminated.

Dated: August 7, 2019

                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                        11
